Citation Nr: 1106428	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  04-35 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to compensation, pursuant to 38 U.S.C.A. § 1151, for 
the loss of bladder control as a result of Department of Veterans 
Affairs medical treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant/Veteran


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel

INTRODUCTION

The Veteran served on active duty from July 1958 to February 
1967.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied the benefit sought on appeal.  
The Board first considered this appeal in December 2007 and 
remanded it for, among other things, compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA).  Unfortunately, the matter 
was returned without all of the directed development having been 
properly performed and the matter was again remanded in June 
2009.  The matter is again before the Board following the remand.  

The Veteran appeared and gave testimony before the Board in 
August 2007.  A transcript of that hearing is of record.

The Board notes that the Veteran submitted a statement in 
July 2008 regarding a claim for "disability for cancer" 
apparently of the bladder.  Such a new claim is not before 
the Board on appeal and is, therefore, referred to the RO 
for appropriate action in the first instance.


FINDINGS OF FACT

1.  The Veteran underwent transurethral resection of the prostate 
at the Tampa VA Medical Center on September 21, 1998, which 
resulted in problems with recurrent urinary retention.

2.  The preponderance of the evidence is against a finding that 
the loss of bladder control alleged to be related to the 
transurethral resection of the prostate performed by VA was the 
result of carelessness, negligence, lack of proper skill, error 
in judgment, or some other instance of fault on the part of the 
VA, or was the result of an event that was not reasonably 
foreseeable.

3.  VA furnished surgical treatment with the Veteran's informed 
consent, which is appropriately documented in the health record.

CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for the 
loss of bladder control claimed as a residual of the Veteran's 
transurethral resection of the prostate are not met.  38 U.S.C.A. 
§§ 1151, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.361, 17.32 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist the Veteran

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, VA will attempt 
to obtain.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 
C.F.R. § 3.159 (2010).  The requirements apply to all five 
elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this case, 
the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Insufficiency in the timing or content of VCAA notice, 
however, is harmless if the errors are not prejudicial to the 
claimant, and such errors can be corrected by the readjudication 
of the claim by the RO followed by the issuance of a Supplemental 
Statement of the Case (SSOC).  Conway v. Principi, 353 F.3d 1369, 
1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule).

The record reflects that the originating agency provided the 
Veteran with the notice required under the VCAA, by letters 
mailed in April 2003, July 2007, January 2008, July 2009 and 
October 2009.  Although the Veteran was not provided notice of 
the type of evidence necessary to establish a disability rating 
or effective date for compensation under 38 U.S.C.A. § 1151 until 
after the initial adjudication occurred, the Board finds that 
there is no prejudice to him in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  While the Veteran has not been advised of the manner in 
which disability evaluations and effective dates are assigned, as 
the Board concludes below that the preponderance of the evidence 
is against the Veteran's claim, any question as to an appropriate 
evaluation or effective date to be assigned is rendered moot.

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that has been 
associated with the claims file includes medical records 
concerning the VA surgery and follow-up care the Veteran received 
in connection with his transurethral resection of the prostate.  
Also of record are additional VA treatment records, as well as a 
September 2003 VA genitourinary examination report.

In summary, the Veteran was notified and aware of the evidence 
needed to substantiate his claim, the avenues through which he 
might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process by providing evidence and hearing testimony.  Thus, he 
has been provided with a meaningful opportunity to participate in 
the claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have any effect 
on the case or to cause injury to the Veteran.  Therefore, any 
such error is harmless and does not prohibit consideration of 
this matter on the merits.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence submitted 
by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (providing that the Board must 
review the entire record, but does not have to discuss each piece 
of evidence).  Rather, the Board must assess the credibility and 
probative value of the evidence, account for the evidence that it 
finds to be persuasive or unpersuasive, and provide the reasons 
for its rejection of any material evidence favorable to the 
claimant.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002).  When a reasonable doubt 
arises, such doubt will be resolved in favor of the claimant.  
Reasonable doubt is doubt that exists because of an approximate 
balance of positive and negative evidence that does not 
satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 
(20109).  The question is whether the evidence supports the claim 
or is in relative equipoise, with the claimant prevailing in 
either event, or whether a fair preponderance of the evidence is 
against the claim, in which event the claim must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).


Legal Criteria

Effective October 1, 1997, 38 U.S.C.A. § 1151 was amended by the 
United States Congress.  See § 422(a) of PL 104-204.  The purpose 
of the amendment was, in effect, to overrule the United States 
Supreme Court decision in Brown v. Gardner, 115 S. Ct. 552 
(1994), which held that no showing of negligence was necessary 
for recovery under former § 1151.  In pertinent part, section 
1151, as amended, reads as follows:

Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title 
shall be awarded for a qualifying additional 
disability or a qualifying death of a veteran in the 
same manner as if such additional disability or death 
were service-connected.  For purposes of this section, 
a disability or death is a qualifying additional 
disability or qualifying death if the disability or 
death was not the result of the veteran's willful 
misconduct and-

(1) the disability or death was caused by 
hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law 
administered by the Secretary, either by a 
Department employee or in a Department facility 
as defined in section 1701(3)(A) of this title, 
and the proximate cause of the disability or 
death was:

(A) carelessness, negligence, lack of 
proper skill, error in judgment, or similar 
instance of fault on the part of the 
Department in furnishing the hospital care, 
medical or surgical treatment, or 
examination; or

(B) an event not reasonably foreseeable.

From the plain language of the statute, it is clear that to 
establish entitlement to section 1151 benefits, these factors 
must be shown:  (1) a current disability/additional disability; 
(2) a VA hospitalization, treatment, surgery, examination, or 
training caused such disability; and (3) fault on the part of VA 
in providing the treatment, hospitalization, surgery, etc., or 
the disability resulted from an event not reasonably foreseeable.

The regulation implementing 38 U.S.C.A. § 1151, 38 C.F.R. § 
3.361, in pertinent part also reads as follows:

(1) Care, treatment, or examination.  To establish 
that carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or 
surgical treatment, or examination proximately caused 
a veteran's additional disability or death, it must be 
shown that the hospital care, medical or surgical 
treatment, or examination caused the veteran's 
additional disability or death (as explained in 
paragraph (c) of this section); and (i) VA failed to 
exercise the degree of care that would be expected of 
a reasonable health care provider; or (ii) VA 
furnished the hospital care, medical or surgical 
treatment, or examination without the veteran's or, in 
appropriate cases, the veteran's representative's 
informed consent.  To determine whether there was 
informed consent, VA will consider whether the health 
care providers substantially complied with the 
requirements of § 17.32 of this chapter.  Minor 
deviations from the requirements of § 17.32 of this 
chapter that are immaterial under the circumstances of 
a case will not defeat a finding of informed consent.  
Consent may be express (i.e., given orally or in 
writing) or implied under the circumstances specified 
in § 17.32(b) of this chapter, as in emergency 
situations.

38 C.F.R. § 3.361(d) (2010).  As to what constitutes informed 
consent, VA regulations provide, in pertinent part, as follows: 

(c) General requirements for informed consent.  
Informed consent is the freely given consent that 
follows a careful explanation by the practitioner to 
the patient or the patient's surrogate of the proposed 
diagnostic or therapeutic procedure or course of 
treatment.  The practitioner, who has primary 
responsibility for the patient or who will perform the 
particular procedure or provide the treatment, must 
explain in language understandable to the patient or 
surrogate the nature of a proposed procedure or 
treatment; the expected benefits; reasonably 
foreseeable associated risks, complications or side 
effects; reasonable and available alternatives; and 
anticipated results if nothing is done.  The patient 
or surrogate must be given the opportunity to ask 
questions, to indicate comprehension of the 
information provided, and to grant permission freely 
without coercion.  The practitioner must advise the 
patient or surrogate if the proposed treatment is 
novel or unorthodox.  The patient or surrogate may 
withhold or revoke his or her consent at any time.  

(d)  Documentation of informed consent.  The informed 
consent process must be appropriately documented in 
the health record. . . .

38 C.F.R. § 17.32(c), (d) (2010).

Analysis

In the instant case, the Board finds that the preponderance of 
the evidence is against the Veteran's claim of entitlement to 
compensation under 38 U.S.C.A. § 1151 for loss of bladder control 
claimed to have been caused by VA surgery.  The Veteran underwent 
a surgical procedure known as a transurethral resection of the 
prostate on September 21, 1998.  Following the procedure, the 
Veteran experienced problems with recurrent urinary retention.  
He underwent urodynamic studies which revealed a neurogenic 
poorly contractile bladder.  

The Veteran essentially contends that since his surgery in 
September 1998 he is required to catheterize himself and his 
symptoms continue to worsen.  See Transcript of hearing at page 
19.  More specifically, his representative argues that the 
Veteran currently suffers from a chronic condition that was 
aggravated by the surgery and was an unexpected consequence of 
the surgery.  See Transcript of hearing at page 14.

It is undisputed that the Veteran has experienced frequent 
urinary tract and bladder infections since the surgery and that 
he presently has to catheterize himself.  No competent medical 
opinion, however, is of record that supports a finding that the 
Veteran's loss of bladder control was due to carelessness, 
negligence, lack of proper skill, error in judgment, or some 
other instance of fault on the part of the VA in performing the 
prostate surgery, or that this was an event that was not 
reasonably foreseeable.  Such evidence is necessary to receive 
compensation under the current, applicable version of 38 U.S.C.A. 
§ 1151.

The Board further notes that a VA medical opinion was obtained 
regarding this case in September 2003.  After an extensive review 
of the medical records, the VA examiner concluded that it was 
most likely that the Veteran's neurogenic bladder condition pre-
existed the transurethral resection of the prostate.  He noted 
that given the urodynamic study, which was equivocal for 
obstruction with a very high residual, discussions would have 
taken place with the Veteran between he and the surgeon as to the 
risks and benefits of a transurethral resection of the prostate 
and the possibility that it could result in a worsening of 
symptoms or no improvement of symptoms.  (As to the matter of 
informed consent, the Board notes that this subject is discussed 
in more detail near the end of this opinion below.)

Further, the examiner commented that the Veteran's outlet was 
widely opened after the resection and therefore there was no 
blockage to his urination.  He felt the bladder was likely poorly 
contractile before the procedure was performed and opening the 
outlet merely confirmed that he had a poorly contractile bladder.  
Therefore, the  prostatectomy which was performed in 1998 had no 
effect on his symptoms.  

In short, the only competent medical opinion of record to address 
the issue of fault in this case has concluded there is not any 
evidence of negligence on the part of the VA in this case.  Thus, 
the criteria of 38 U.S.C.A. § 1151(a)(1)(A), that disability 
caused by care furnished by VA must have, as its proximate cause, 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA has 
not been met.  Further, the VA examiner indicated that the events 
in question were reasonably foreseeable, by stating that the 
Veteran's neurogenic bladder was not caused by the transurethral 
resection of the prostate.  Rather, a neurogenic bladder probably 
existed prior to the surgery and the surgery itself unmasked the 
true etiology of the Veteran's urinary condition.  Additionally, 
the examiner commented that a neurogenic bladder is a potential 
risk of the surgery and at times is expected.  Therefore, 
eligibility for benefits under 38 U.S.C.A. § 1151(a)(1)(B) is not 
established.  As the VA medical opinion is based upon a complete 
review of the pertinent medical evidence, and given the absence 
of any contrary medical evidence in the Veteran's favor,, the 
Board finds that it is competent, credible, and entitled to great 
weight.  

The other pertinent evidence of record does not significantly 
undercut the VA examination in this case, or even go to the 
issues of any instance of fault or of foreseeability, which are 
the determinative issues in this case.  38 U.S.C.A. § 1151.  The 
Veteran and his representative argue that a May 11, 2004, 
treatment note provides evidence that the Veteran's loss of 
bladder control was due to the surgery performed in September 
1998.  The treatment note indicates that the Veteran has a 
history of neurogenic bladder which appeared to be post laser 
prostatectomy in 1998.  The VA doctor did not describe the events 
he relates as caused by an instance of fault (or breach of the 
standard of care, or other words to that effect), nor does he 
describe the events as not reasonably foreseeable (or words to 
that effect).  See 38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 
3.361 (2009).  Thus, this does not satisfy the requirements of 38 
U.S.C.A. § 1151, as a reasonably foreseeable or possible outcome 
of the surgery does not constitute negligence.  As discussed 
above, basic eligibility under 38 U.S.C.A. § 1151 requires the 
disability to be caused by some instance of fault or by an event 
not reasonably foreseeable, which is not shown in the May 2004 
treatment note.  See also 38 C.F.R. § 3.361 (2009).

In a September 2004 statement from the Veteran he argues that 
prior to his surgery he did not use a catheter and following his 
surgery he was told that use of a catheter was on a temporary 
basis.  However, he is now required to use a catheter each time 
he uses the restroom and was informed that use of a catheter was 
due to scar tissue and nerve damage which resulted from the 
surgery.  While the Veteran is competent to report symptoms as 
they come to him through his senses, the record does not show, 
nor does the Veteran contend, that he has specialized education, 
training, or experience that would qualify him to provide an 
opinion on the matter of whether his treatment was within the 
standard of care or resulted in an unforeseeable complication.  
See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  It is certainly regrettable that the 
Veteran is presently required to use a catheter, but there is no 
medical evidence that this either was not a foreseeable outcome 
of the surgery due to a preexisting neurogenic bladder condition, 
or that it was the result of carelessness, negligence, lack of 
proper skill, error in judgment, or some other instance of fault 
on the part of the VA.  

Additionally, the record shows that VA furnished the surgical 
treatment with the Veteran's informed consent.  Standard Form 
522, Request for Administration of Anesthesia and for Performance 
of Operations and Other Procedures, dated September 10, 1998, is 
of record.  The consent form describes that the Veteran was 
scheduled to undergo endoscopic prostatectomy.  The consent form 
notes that "[t]he nature and purpose of the operation or 
procedure, possible alternative methods of treatment, the risks 
involved, and the possibility of complications [were] fully 
explained [to the Veteran]."  The consent form further notes that 
the procedure to be performed including removing the inner part 
of the prostate using a scope.  Dr. R.O. executed the consent 
form certifying that he counseled the Veteran as to the nature of 
the proposed procedure, attendant risks involved, and expected 
results.   The Veteran executed the consent form affirming that 
he understood the nature of the proposed procedure, attendant 
risks involved, and expected results.  There is no requirement 
that the consent form literally list any and all possible 
complications, but rather it is only required, as is documented 
here, that the risks and possible complications were fully 
explained to the patient by the clinician.  

As noted above, the medical evidence shows, as found by the VA 
examiner, that the neurogenic bladder was a reasonably 
foreseeable complication that could arise from this operative 
procedure.  The consent forms show that the Veteran was informed 
of the reasonably foreseeable risks of the surgery and that he 
consented to surgery in light of these risks.  Thus, the Board 
finds that informed consent to these risks was properly obtained 
from the Veteran and documented in his health record as required 
by 38 C.F.R. § 17.32.

Accordingly, the Board concludes that the preponderance of the 
evidence is against the Veteran's claim of entitlement to 
compensation under 38 U.S.C.A. § 1151 so the claim must be 
denied.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for application 
in the instant case.  See generally 38 U.S.C.A. § 5107(b) (West 
2002); Gilbert, 1 Vet. App. at 54; Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for the loss 
of bladder control is denied.




____________________________________________
Richard C. Thrasher
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


